DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.
 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 4 recites a “the multi-contact electrode is a monolithic structure”. However, according to claim 1, a multi-contact electrode comprises a number of different components including a support structure, a plurality of electrically conductive electrode segments and contacting portions. By definition a monolithic structure constitutes a structure formed from a single element. It is unclear how this “multi-contact electrode” structure, formed of many elements can be a “monolithic structure”. Therefore, claim 4 is indefinite. It appears from the Figures 1a, 2a and 3a that each individual conductive electrode segment and contacting portion is a monolithic structure but the aggregate of each segment that makes the multi-contact electrode is not a monolithic structure. (portions 12 of Fig. 1a clearly do not form a singular, monolithic structure and are separate structures on each side of the lead). For the purposes of examination claim 4 will be examined to reflect each electrode segment and contact portions as one monolithic structure.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (Publication No. US 2015/0000124, hereinafter “Barker”) in view of Wessendorf et al. (US Patent No. 8,000,804, hereinafter “Wessendorf”).
Regarding claim 1, Barker discloses a multi-contact electrode comprising: 
a support structure (Fig. 12A, (1200)), 
a plurality of electrically conductive electrode segments (Fig. 12A, (1250)), and
a plurality of contacting portions (Figs. 12A, (1260));
wherein the electrode segments and contacting portion together form unitary elements (Figs. 12A, 12B, (1250),(1260); the electrode tubes, 1250 are unitary tubes that are exposed in a segmented pattern around the circumference of the tube forming electrode segments 1260), wherein the electrode segments are supported by the support structure (Figs. 1A, 12A, (1200) and par. [0044]: The device includes a lead body 110, …and a plurality of segmented electrodes 130), and wherein the electrode segments are distributed over an outer surface of the multi-contact electrode to form a multi-directional multi-contact electrode with multiple electric contacts that are directed in several different directions (Figs. 1A, 1B, 12A and pars. [0052], [0054]: …the sets of segmented electrodes are staggered such that no segmented electrodes are aligned along the length of the lead body 110.  In some embodiments, the segmented electrodes may be staggered so that at least one of the segmented electrodes is aligned with another segmented electrode of a different set, and the other segmented electrodes are not aligned, [0086]: …techniques such as grinding or ablation may be used to expose portions of the electrode tubes 1250 by removing portions of the outer surface of the tubing 1200…the locations of ablation 1260 may be chosen in any pattern as desired).
Barker does not disclose the support structure is made of a ceramic material, wherein electrode segments and contacting portion are made of cermet material 
However, Wessendorf in the same field of endeavor: electrode array for neural stimulation discloses the support structure is made of a ceramic material (Fig. 1B (14)), wherein electrode segments and contacting portion are made of cermet material (col. 3, lns. 7-10: … the electrodes can comprise a sintered mixture of ceramic and metal (also known as cermet). This is for the benefit of providing a coefficient of thermal expansion which is substantially the same for the ceramic base and the electrodes (col. 5. lns. 42-45).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the multi-contact electrode where electrodes are disposed along the lead and segmented in the circumferential direction around the lead as taught by Barker to include cermet electrodes in a ceramic structure as taught by Wessendorf, in order to provide the benefit of a coefficient of thermal expansion which is substantially the same for the ceramic base and the electrodes. 
Regarding claim 2, Barker discloses the multi-contact electrode of claim 1, except wherein the multi-contact electrode comprises a stack of layers each comprising a portion of a support structure and/or a portion of at least one of the electrode segments. 
Wessendorf discloses the multi-contact electrode comprises a stack of layers each comprising a portion of a support structure and/or a portion of at least one of the electrode segments (Figs 2A and 2D  and col. 5, lines 13-15: ceramic bases 14 can be batch fabricated from the same "green" ceramic tapes 32…a "green" ceramic tape 32 is provided ...with a thickness of…about 100 microns…, col. 6, lns 15-17:…the tapes 32 can be stacked up in 
preparation for co-firing to…; the ceramic tapes can be stacked). This provides the benefit of fabricating a predetermined thickness for the multi-contact electrode (col. 6, lns. 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the multi-contact electrode where electrodes are disposed along the lead and segmented in the circumferential direction around the lead as taught by Barker to include stacked tape electrode assemblies as taught by Wessendorf, in order to fabricate a predetermined thickness for the multi-contact electrode. 
Regarding claim 3, Barker discloses the multi-contact electrode of claim 2, except wherein the stack of layers comprises between 2 and 14 layers per millimeter. 
(Fig 2A and col. 5, lines 13-15: ceramic bases 14 can be batch fabricated from the same "green" ceramic tapes 32…a "green" ceramic tape 32 is provided …with a thickness of…about 100 microns…; a stack of 10 "green ceramic tapes would be 1mm). This provides the benefit of fabricating the multi-contact electrode to a predetermined thickness (col. 6, lns. 15-17).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the multi-contact electrode where electrodes are disposed along the lead and segmented in the circumferential direction around the lead as taught by Barker to include stacked tape electrode assemblies as taught by Wessendorf in order to fabricate the multi-contact electrode to a predetermined thickness. 
Regarding claim 4, the Barker and Wessendorf combination discloses the multi-contact electrode of claim 1, wherein the multi-contact electrode is a monolithic structure, which is a one-piece structure not comprising several layers or components (Barker, Figs. 8 and 12A (710), (1250), (1260)). 
Regarding claim 7, Barker discloses the multi-contact electrode of claim 1, except wherein the ceramic material comprises alumina and the cermet material comprises alumina and platinum. 
Wessendorf discloses the ceramic material comprises alumina and the cermet material comprises alumina and platinum (Fig. 1B and Col. 5, lines 21-32: … ceramic tape can be formed from alumina…the electrodes 28 and vias 30 comprise platinum…a composite "green" ceramic tape can be formed from alumina…). This is for the purpose of reducing the possibility of forming any micro-cracks (col. 5, lns. 33-39).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the multi-contact electrode where electrodes are disposed along the lead and segmented in the circumferential direction around the lead as taught by Barker to include ceramic formed with alumina and cermet electrodes comprising platinum as taught by Wessendorf in order to reduce the possibility of forming any micro-cracks. 
Regarding claim 8, Barker discloses the multi-contact electrode of claim 1, except wherein the multi-contact electrode is coated to provide a predetermined physical property of the multi-directional multi-contact electrode, a predetermined electrical resistance, surface roughness and/or friction coefficient.
Wessendorf discloses the multi-contact electrode is coated to provide a predetermined physical property of the multi-directional multi-contact electrode, a predetermined electrical resistance, surface roughness and/or friction coefficient (col. 6, lines 53-67: electrodes 28 can be platinized with an overcoated layer 40 of platinum. This can be done by plating the ends of the electrodes 28 on the curved lower major surface 18 with a layer 40 of platinum in the form of platinum black or preferably platinum gray up to several tens of microns thick). This is for the purpose of providing an increased surface area for each electrode while reducing impedance without necessarily increasing the electrode's size (col. 6, lns. 58-62). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the multi-contact electrode where electrodes are disposed along the lead and segmented in the circumferential direction around the lead as taught by Barker to include overcoated electrodes as taught by Wessendorf in order to provide an increased surface area for each electrode while reducing impedance without necessarily increasing the electrode's size. 
Regarding claim 9, the Barker and Wessendorf combination discloses the multi-contact electrode of claim 1, wherein the multi-layer body has a main body with an elongated shape with opposing ends that comprise end surfaces, the body having three cross-sections that are mutually orthogonal to each other (Figs. 10A, 10B and 13), where one cross-section has a periphery with at least four edges, each of the edges being oriented essentially perpendicular to two of the other edges, and the periphery of the other two cross-sections comprises ellipses or sections of ellipses, where the sections are formed by means of one or two straight cutting lines, which in case of two cutting lines are parallel (Fig. 8). 
To the Examiner’s best understanding, the Applicant appears to be claiming the 3 cross-sectional cuts of a cylinder, as shown Figs. 1a-3b, in either Cartesian (x, y, z) or cylindrical (r, theta, z) coordinates. The cylindrical multi-
Regarding claim 10, the Barker and Wessendorf combination discloses the multi-contact electrode of claim 1, except comprising at least one contacting portion with a deviating width, which deviates from a bulk width of the multi-contact electrode. It would have been an obvious matter of design choice to make the width of the contacting portion of the multi-electrode deviate from the electrode segment width portion. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Regarding claim 11, the Barker and Wessendorf combination discloses a multi-directional multi-contact electrode as a pacing electrode for neurostimulation and/or deep brain stimulation (Barker, par. [0037]).
Examiner notes that this is intended use language as pacing or deep brain stimulation is not limiting. Barker discloses the positively cited structure in the claims and is therefore considered capable of the claimed function. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view Wessendorf as applied to claims 1-4, 7-11 above in view of Stowell et al. (Publication No. US 2006/0243368 hereinafter “Stowell”).
Regarding claims 5 and 6, the Barker and Wessendorf combination discloses utilizing ceramic tape to form the ceramic outer surface of the electrode array, but does not disclose 

wherein an outer surface of the electrode segments has a porosity of 3% or less. 
However, Stowell discloses utilizing a ceramic tape having a Ra of approximately 0.5 microns and a porosity of 10% or less for the purpose of providing thinner, denser tape layers (par. [0018]). 
It would have been obvious to modify Barker and Wessendorf to include a ceramic tape having a Ra of approximately 0.5 microns and a porosity of 10% or less as taught and suggested by Stowell for the purpose of providing thinner, denser tape layers. Stowell does not disclose the exact roughness of 1 micron or greater and a porosity of 3% or less but does disclose that the particular composition of the ceramic tape can be adjusted based on design need (par. [0018]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the ranges of the Barker, Wessendorf and Stowell combination to encompass the range for the roughness and porosity disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Refer to MPEP §2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794.  The examiner can normally be reached on M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN PORTER/Primary Examiner, Art Unit 3792